DETAILED ACTION
Amendment received 29 January 2021 is acknowledged.  Claims 1-13, 15-17, and 19 are pending and have been considered as follows.

Allowable Subject Matter
Claims 1-13, 15-17, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered as follows.
Applicant argues that the 13 August 2018 IDS is not improper (page 10 of Amendment).  This argument is persuasive.  Therefore, any objection regarding the IDS is not maintained.
Applicant argues that the objection to the Drawings should not be maintained in view of the amendments (page 10 of Amendment).  This argument is persuasive.  Therefore, any objection regarding the Drawings is not maintained.
Applicant argues that the objection to the Specification should not be maintained in view of the amendments (page 10 of Amendment).  This argument is persuasive.  Therefore, this objection is not maintained.
Applicant argues that claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments (page 10-11 of Amendment).  This argument is persuasive.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.
Applicant argues that the rejections under 35 USC 101 should not be maintained in view of the amendments (page 11 of Amendment).  This argument is persuasive.  Therefore, these rejections are not maintained.

Applicant argues that the rejections under 35 USC 112(d) should not be maintained because the rejections are improper (page 11 of Amendment).  This argument is moot in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejection of Claim 1 under 35 USC 102 should not be maintained in view of the amendments because “Lee does not disclose any similar structures or methods for detecting or taking into account deformations of the crane or oscillations of the hoist rope” (page 12 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, this rejection is not maintained.
Applicant argues that the rejection of Claim 13 under 35 USC 102 should not be maintained in view of the amendments because “Lee does not disclose flying optical detectors which move synchronously with a crane” (page 13 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, this rejection is not maintained.
Applicant argues that the rejection of Claim 9 under 35 USC 103 should not be maintained in view of the amendments because “Panto cannot disclose or render obvious ‘flying optical detectors synchronously with movement of a crane component to maintain an observation position,’ as recited in claim 9” (page 13-14 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, this rejection is not maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vaughan (“Control of Tower Cranes with Double-Pendulum Payload Dynamics”; IEEE Transactions on Control Systems Technology, Vol. 18, No. 6; pp. 1345-1358; 2010), Schneider (US Pub. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664